Citation Nr: 1026707	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to the service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
October 2005 decision denied the Veteran's application to reopen 
the claim for service connection for a low back disability.  The 
September 2006 decision denied service connection for depression.

In October 2006, the Veteran was afforded a personal hearing 
before a hearing officer at the RO and in September 2008, the 
Veteran was afforded a personal hearing before the undersigned.  
Transcripts of the hearings are of record.  

In February 2009, the Board reopened the claim for service 
connection for a low back disability and remanded the present 
matter for additional development and due process concerns.  
Regarding the claim for a low back disability, the Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).

Regarding the claim for service connection for depression, 
medical treatment records show that the Veteran's psychiatric 
disorder has been variously diagnosed over the years.  The Board 
has accordingly recharacterized that issue in order to generalize 
the Veteran's different psychiatric diagnoses. 

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A low back disability did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Post-service medical treatment records show that the Veteran had 
been diagnosed as having a herniated disc at L5-S1 with 
associated radiculitis.  Therefore, the first requirement for 
service connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a low back 
disability.  

Service treatment records show that the Veteran was treated 
multiple times for low back pain during service in October 1971, 
February 1973, and April 1973.  A subsequent April 1973 treatment 
record showed that the Veteran's low back was asymptomatic at 
that time and the May 1973 separation examination reported no 
abnormalities of the spine.  

Post-service medical evidence shows that the Veteran sustained a 
back injury in 1977 at work when he tried to move an 1800 pound 
partially uprooted bus pole and was diagnosed with a herniated 
disc at L5-S1 with associated radiculitis.  He was subsequently 
granted Worker's Compensation and Social Security Administration 
benefits based on that injury.

At an August 1986 VA examination, the Veteran was diagnosed as 
having herniated disc with sciatica and severe muscle spasm.  The 
examiner stated that the Veteran had a history of disc herniation 
during service when he injured his back.  In the history section 
of the examination, the Veteran reported that he injured his back 
in service; he did not report the post-service work-related back 
injury.  There is no indication that the examiner reviewed the 
Veteran's claims file.   

The Veteran was afforded another VA examination in August 1995 
which showed that the Veteran had flattening of his normal lumbar 
lordosis.  The Veteran reported a history of in-service back 
injury, but did not report any post-service work-related injury.  
There is no indication that the examiner reviewed the Veteran's 
claims file.  

A February 2007 VA neurology note stated that the Veteran's low 
back pain occurred after attempting to lift a stationary box when 
on duty in the military and concluded that the current low back 
condition was casually related to the inservice injury.  There 
was no indication that the claims file was reviewed at that time.

In July 2009, the Veteran was afforded a VA psychiatric 
examination.  Following a review of the claims file and the 
Veteran's reported history, the examiner opined that it seemed 
that the Veteran's depression was at least as likely as not 
related to his lower back injury suffered in the military and the 
subsequent pain, loss of independence, and loss of autonomy he 
experienced.  

The Veteran was also afforded a VA orthopedic examination in July 
2009.  During that examination, the examiner reviewed the 
Veteran's reported history and conducted a physical examination 
showing that the Veteran suffered from moderate functional 
impairment of the back.  The examiner did not render an opinion 
until the claims file was provided in March 2010.  Following a 
review of the claims file, the examiner opined that it was much 
less likely as not that any current condition of the lumbar spine 
was related to the military service.  The examiner explained that 
while the Veteran appeared to have several episodes of low back 
strain in service, his back was normal at separation examination.  
Additionally, the Veteran was granted workers' compensation and 
Social Security benefits based on the injury that occurred in 
1977.  

The Veteran's private physicians provided several letters in 
support of the Veteran's claim.  In an April 1986 letter, Dr. 
E.E. stated that he had been treating the Veteran since December 
1979, at that time the Veteran had been treated by another 
physician since 1973 for back problems.  In an April 1994 letter, 
Dr. W.S.H., stated that he had been treating the Veteran since 
1978 for radiculitis of the back.  Letters dated October 2006 and 
September 2008 from Dr. W.S.H. state that the Veteran sustained a 
back injury in service in 1972, which resurfaced when injured at 
work in 1977.  In the October 2006 letter, it was noted that 
records from U.S. Air Force hospital on the Luke Air Force Base 
in Arizona were reviewed showing injuries to the Veteran's left 
shoulder and back in 1972-1973.  The physician stated that the 
Veteran was discharged from service because of these injuries and 
that he reinjured his back in July 1977 while working in 
maintenance for the Ohio Bus Company.  In the September 2008 
letter, it was noted that the Veteran sustained a back injury in 
1972 during service and his condition improved and he was 
asymptomatic when discharged from care.  The Veteran's symptoms 
resurfaced when he was injured at work in 1977.  Dr. W.S.H. 
opined in both letters that the Veteran's work injury aggravated 
his condition from the initial inservice injury and that it was 
reasonable to assume that the present symptoms were related to 
the initial injury inservice.  

The record also includes a July 1988 letter from Dr. T.J.P. 
prepared after an examination in connection with the Veteran's 
worker's compensation claim.  In describing the nature of the 
Veteran's then-current condition, Dr. T.J.P. specifically noted 
the Veteran's report that he had not had back problems prior to 
the 1977 work injury.  

The preponderance of the medical evidence of record is against a 
finding that the Veteran's low back disability had its onset 
during active service or is related to any in-service disease or 
injury.  

The Veteran has asserted in correspondence and hearings of record 
that his current back condition was caused by an injury sustained 
during service.  Although lay testimony can be competent to 
describe symptoms and generally observable conditions, it 
generally is not competent to establish a medical diagnosis or 
medical etiology.  Further, competent testimony can be rejected 
only if found to be mistaken or otherwise deemed not credible.  
See Jandreau, 492 F.3d at 1376.  

In evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by a Veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record.  The Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history provided by the Veteran, and instead must 
evaluate the credibility and weight of the history upon which the 
opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  

The Board has given due consideration to the Veteran's lay 
statements as to onset and causation of his back disorder.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As a 
layman, the Veteran is competent to testify concerning having 
experienced symptoms, because pain is capable of lay observation.  
However, the record establishes that the Veteran did not report 
back symptoms again following service until he sustained post-
service injuries.  

The Board finds the 1988 letter from Dr. T.J.P. to be significant 
because it included the Veteran's own report that he did not 
suffer from any back problems prior to the 1977 work injury.  The 
records contemporaneous to the Veteran's claim for worker's 
compensation benefits show that he believed his back problems 
were a result of the 1977 injury; not related to service.  The 
Board also finds it significant that at the time of the 1985 and 
1996 VA examinations, the Veteran gave an inaccurate report of 
his history; specifically that he injured his back in service, 
without mention of the post-service work injury.  The Veteran's 
lay statements that he believes he has a current low back 
disorder which results from his service are not credible, since 
history previously provided by the Veteran contradicts statements 
made after he submitted this claim.

Private and VA records regarding his low back disability include 
several opinions linking the Veteran's back condition to service.  
However, the Board has found these opinions to be unpersuasive.  
The opinion provided by the Veteran's private physician, Dr. 
W.S.H., stated that it was reasonable to assume that the present 
symptoms were related to the initial injury inservice.  Although 
the physician had treated the Veteran for a number of years, the 
opinion provided was based on history provided by the Veteran 
that is not supported by the evidence of record.  

The private physician stated as support for the opinion provided 
that the Veteran was discharged from service because of his 
shoulder and back injuries.  The service treatment records show 
that the Veteran received a medical discharge; however, it was 
for psychiatric problems.  The private physician's opinion was 
based on history from the Veteran that is not credible and it is 
therefore not probative.  

As shown above, a February 2007 VA neurology note stated that the 
Veteran's current low back condition was casually related to the 
inservice injury.  This opinion, however, was not based on a 
review of the entire record and, significantly, it is not evident 
that the 1977 injury was considered.  Therefore, this opinion is 
likewise not probative.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

Finally, the Veteran was recently afforded VA examinations in 
July 2009.  Although the psychiatric examiner's opinion indicated 
that the Veteran's current back disability was related to 
service, the Board finds that the phrasing of this opinion was 
speculative at best.  Service connection may not be based on 
speculation or even remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228 (1992).  Furthermore, the 
psychiatric examiner did not consider specifically whether the 
Veteran's back disability was related to service, rather, the 
examiner was addressing whether the Veteran's psychiatric 
disorder was caused by a service-connected disability.  This 
weighs against the probative value of the opinion, especially as 
compared to the March 2010 VA opinion provided by the VA 
orthopedic examiner who specifically addressed whether the 
Veteran's back disability was related to service.  The VA 
examiner provided a definitive opinion that the Veteran's current 
back disability was not related to active service, but indicated 
that it was due to the post-service injury that occurred in 1977.  
As the examiner provided rationale and cited to specific evidence 
in the file as support for his opinion, it is found to be 
persuasive.  See Prejean, 13 Vet. App. at 448-9.  

For the reasons and bases provided above, the evidence in this 
case preponderates against the claim for service connection for a 
low back disability.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-doubt 
rule as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete notice was sent in June 2005, March 2006, and March 2009 
and the claim was readjudicated in a May 2010 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for a low back disability is denied.


REMAND

Review of the record upon its return to the Board discloses that 
the development requested by the Board was not completely 
accomplished.  In this regard, where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In the previous remand, the RO was directed to obtain a VA 
examination for the purpose of ascertaining whether depression 
found present is related to service or a low back disability.  
The examiner was specifically asked to determine if the Veteran's 
current acquired psychiatric disorder had its onset during active 
service or was related to any inservice disease or injury, to 
include whether any current acquired psychiatric disorder was 
caused by the low back disability.  

At the July 2009 VA examination, the Veteran was diagnosed as 
having depressive disorder, not otherwise specified.  The 
examiner opined that the Veteran's depression was at least as 
likely as not a result of the Veteran's lower back problems.  As 
support for this opinion, the examiner stated that the Veteran 
reported that depression appeared at the time of the injury.  The 
examiner also stated that the depression onset appeared likely 
due to a number of factors including back injury, marital 
problems, and illegal behaviors.  The Veteran also reported a 
back injury in 1977, but did not describe any aggravation in 
depression and that his depression stayed with him since the 
early 1970s.  The examiner also considered the Veteran's 
subjective links of his feelings of depression and opined that 
given what was described, it seemed that the Veteran's depression 
was at least as likely as not related to his lower back injury 
suffered in the military and subsequent pain, loss of 
independence, and loss of autonomy.  

Service connection for a low back disability has been denied in 
this decision.  As such, another opinion is necessary to clarify 
the etiology of the Veteran's acquired psychiatric disorder.  
Significantly, during an inservice mental health assessment dated 
April 1973, the Veteran was diagnosed as having passive-dependent 
personality, which was a character and behavior disorder, and for 
which he was recommended an administrative separation.  It was 
also found that the Veteran was depressed due to the immediate 
situation, but not to the extent that a medical discharge was 
relevant.  Although the examiner mentioned this history in the 
examination report, it was not considered in the examiner's 
medical opinions and conclusions.  Therefore, another opinion 
should be obtained on remand considering the inservice finding of 
depression and observing that the Veteran's claim for a low back 
disability has been denied.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Board decisions are routinely vacated by the Court due to a 
failure to meet the requirements of a prior Board remand.  As 
such, a remand is required to correct these deficiencies.  
Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA 
physician who examined the Veteran in July 
2009, if available, for an addendum.  If the 
physician is unavailable, or if the examiner 
determines that another examination is 
warranted, schedule the Veteran for an 
appropriate VA examination to determine the 
current nature and likely etiology of his 
depressive disorder.  

Based on the examination and review of the 
record, the examiner should offer an 
opinion as to the etiology of the Veteran's 
diagnosed depressive disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated psychiatric 
disorder, including depressive disorder, is 
related to the Veteran's military service.  

The examiner should specifically discuss 
the April 1973 diagnosis of passive-
dependent personality, 

A detailed rationale for any opinion 
expressed should be provided.

2.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


